Citation Nr: 1619157	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  12-05 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a skin disability, and if so, whether service connection is warranted.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1969 to August 1973, to include confirmed service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In January 2015, the Board remanded the Veteran's claim.

Regarding the scope of the Veteran's claim, the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim, symptoms described and the information submitted or developed in support of the claim.  Id. at 5.  The Court has held that when considering whether a claim presented is one to reopen a previously denied claim and thus requires new and material evidence or is a new claim, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008)).  

In June 2007, the Veteran filed a claim for entitlement to service connection for "skin rashes on all extremities due to agent orange exposure."  A September 2007 rating decision denied entitlement to service connection for psoriasis (claimed as skin rash of all extremities).  As will be discussed further below, this rating decision is final.  In March 2010, the Veteran filed a claim for entitlement to service connection for "the skin lesions I developed in service while stationed in Vietnam and the continual problem I have had ever since service."  In June 2010, the Veteran submitted a statement stating that "I also want to file for a fungus that is prevalent on my hands, feet, ears and lower extremities.  I have had this condition since my service in Vietnam."  The April 2011 rating decision on appeal listed (and denied) two separate issues: entitlement to service connection for fungus infection of hands and feet and entitlement to service connection for skin lesions.  Neither issue was addressed on a new and material basis.  The February 2012 Statement of the Case (SOC) and July 2012 Supplemental Statement of the Case (SSOC) characterized the issues in the same manner and also did not address either issue on a new and material basis.

Upon review, the Board concludes that with his June 2007, March 2010 and June 2010 submissions, the Veteran was seeking entitlement to service connection for the symptoms of any skin disability that he may have, not for a particular diagnosis.  See Clemons v. Shinseki, supra, (stating, in the context of the scope of a claim involving mental conditions, "the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him").  In these statements, the Veteran referenced a skin disability (in June 2007 "skin rashes," in March 2010 "skin lesions" and in June 2010 "fungus") that affected various body parts (in June 2007 "all extremities," in June 2010 "hands, feet, ears and lower extremities;" no specific body part was noted in the March 2010 statement) that had existed since or were related to his service in Vietnam (in June 2007 referencing Agent Orange, in March 2010 referencing skin lesions developing in Vietnam (and having continual problem since service) and in June 2010 referencing having fungus since Vietnam).  As such, the Board concludes that is appropriate to consider the Veteran's March 2010 and June 2010 statements as one claim for entitlement to service connection for a skin disability.  In addition, this claim is based upon the same factual basis, a skin disability related to his active service, as his claim for entitlement to service connection that was denied in the September 2007 rating decision.  As such, it is appropriate for the Board to consider the current claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  As noted, the agency of original jurisdiction (AOJ) did not address either of the Veteran's claims (as characterized by the AOJ) on a new and material basis.  As will be discussed below, the Board is reopening the Veteran's claim and therefore there is no prejudice to the Veteran in the Board characterizing and addressing the Veteran's claim in this manner.

The Veteran testified at a June 2015 Board hearing before the undersigned Veterans Law Judge in Wichita, Kansas.  A transcript of the hearing is of record.

Subsequent to the most recent July 2012 SSOC, the Veteran submitted additional evidence, with a waiver of AOJ review, at the Board hearing in June 2015. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Also, a review of the electronic records maintained in Virtual VA was conducted.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issue of entitlement to service connection for a skin disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2007 rating decision denied the Veteran's claim for entitlement to service connection for psoriasis.  A SOC was issued in September 2008, but the Veteran did not file a substantive appeal or submit new and material evidence within one year of the September 2007 denial.  

2.  Evidence associated with the Veteran's claims file after the denial in September 2007 is new evidence, and when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1.  The September 2007 rating decision which denied entitlement to service connection for psoriasis is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received and the claim for entitlement to service connection for a skin disability is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for entitlement to service connection is being reopened, as explained below.  As such, VA's fulfillment of its duties to notify and assist with respect to this issue need not be addressed at this time.

Legal Criteria

Generally, an unappealed RO denial, to include where a SOC is issued and no substantive appeal is filed, is final under 38 U.S.C.A. § 7105 (West 2014).  See 38 C.F.R. § 20.1103 (2015).  However, a veteran may request that VA reopen a claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2014).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The Court interpreted the language of 38 C.F.R. § 3.156(a) (2015) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4) (2015), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis 

Generally, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.  The Veteran's claim for entitlement to service connection for psoriasis was denied by a September 2007 RO rating decision.  This rating decision stated that "[e]vidence does not show the condition occurred in, was aggravated by, or was caused by service."  It therefore appears that the basis for the RO's denial was that there was no in-service event or no nexus to service.  A SOC was issued in September 2008, but the Veteran did not file a substantive appeal or submit new and material evidence within one year of the September 2007 denial; therefore, the September 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

Since the final September 2007 rating decision, new evidence includes, but is not necessarily limited to, testimony provided by the Veteran at the June 2015 Board hearing.  The Veteran's testimony included various information regarding the onset of skin problems while in service, specifically while in Vietnam, that he received in-service treatment for such disability while in Vietnam (and after), that he received treatment for such disability shortly after separation from service and "sought medical attention for these skin rashes and lesions since [he] got out of the service until...this day."   While VA treatment records of record as part of the previous September 2007 denial referenced the onset of skin problems as being in Vietnam, the hearing testimony provided additional details as to this issue, to include regarding treatment in-service for such disability, and also provided additional information regarding post-service treatment related to his skin.  See November 1991 VA Dermatology Note, April 2007 VA Primary Care Note, April 2008 VA Dermatology Note. 

This evidence is new, as it did not exist at the time of the final disallowance in September 2007.  It is material, as it relates to an unestablished fact necessary to substantiate the claim, namely an in-service event and a nexus to service (by providing information related to a continuity of symptomatology since service).  This evidence also raises a reasonable possibility of substantiating the claim and it is not cumulative or redundant of the evidence previously of record.  Therefore, presuming the credibility of the evidence submitted, the Board finds that the evidence discussed above is new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As new and material evidence has been received, the Board concludes that the claim for entitlement to service connection for a skin disability is reopened and in this regard, the Veteran's claim is granted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a skin disability is reopened.


REMAND

As noted, in order to establish direct service connection, three elements must be established: a current disability, an in-service event and a nexus between the current disability and the in-service event.

With respect to a current disability, of record are various VA treatment records, to include dermatology records, which referenced skin disabilities on multiple body locations.  For example, an April 2010 VA primary care note referenced a medical history of chronic skin lesions/dermatitis of the knees and hands and "?psoriatic skin lesions vs. tine[a] corporis" and a June 2011 dermatology note referenced that the Veteran had been treated for psoriasis and tinea, that he complained of itching on the elbows, ears and left neck, noted "mild erythema without scale in the above areas" on physical examination and included an assessment of psoriasis.  As such, the evidence of record indicated a current skin disability.

With respect to an in-service event, the Veteran has reported that he had skin problems in service.  As noted, in his March 2010 claim the Veteran referenced "the skin lesions I developed in service while stationed in Vietnam and the continual problem I have had ever since service" and in his June 2010 statement the Veteran stated that "I also want to file for a fungus that is prevalent on my hands, feet, ears and lower extremities.  I have had this condition since my service in Vietnam."  At the June 2015 Board hearing, the Veteran testified that he first began to experience skin lesions and rashes while stationed in Vietnam, specifically that this started on his feet and then also included his hand, groin, the back of his neck and forehead.  See June 2015 Board Hearing Transcript, pages 3-4.  The Veteran reported seeking in-service medical treatment while in Vietnam and after his return from Vietnam, which he reference as only seeing a corpsman as no doctor was available.  See id. at 4-6.  The Veteran was confirmed to have served in Vietnam from July 1970 to July 1971.  See September 2007 VA Form 21-3101 (Request for Information).  While the Veteran's service treatment records were silent as to any mention of treatment for a skin disability (a July 1973 separation examination report noted normal skin upon clinical evaluation and noted "[n]o significant interval history," though no Report of Medical History form was of record), the Board notes that there are no STRs at all of record during the time period of his Vietnam service.  The Veteran is competent to report that he had skin problems while in-service and competent to report that he sought and received treatment for such.  The Board finds the Veteran's statements in this regard to be credible.  In addition, the Veteran has also related his skin disability to his exposure to Agent Orange while in Vietnam.  See June 2015 Board Hearing Transcript, page 12.  As the Veteran was confirmed to have served in Vietnam from July 1970 to July 1971, he is therefore presumed to have been exposed to herbicides in-service.  See 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2015).  As such, evidence of record indicated in-service events (both the Veteran's competent and credible statements as to in-service skin problems and his conceded herbicide exposure).            

The evidence of record also indicated that, essentially, the Veteran has reported having had skin problems since his active service.  At the June 2015 Board hearing, the Veteran referenced that he received VA treatment related to his skin shortly after his separation from service in 1973.  See June 2015 Board Hearing Transcript, pages 7-8.  The Veteran also indicated that he had "sought medical attention for these skin rashes and lesions since [he] got out of the service until...this day."  VA treatment records included records relating to an April 1989 Agent Orange Exam, which variously referenced skin disabilities (referenced as tinea manus, cruris and pedis and on the left hand, groin and feet) since 1973 (the Veteran separated from service in August 1973) and that the Veteran had seen a private dermatologist, an October 1989 VA treatment note referencing skin disabilities of the left hand, feet and groin (with an impression noted of tinea manuum, pedis and cruris) occurring for approximately 15 years and a November 1991 VA dermatology note that referenced skin disabilities (tinea manuum, pedis and cruris) for 20 years.  In addition, an April 2007 VA primary care note referenced a "worsening of rash that has been there since served in [V]ietnam on [left] hand, [right] elbow and [left] groin" and that the Veteran had seen a private dermatologist, a May 2007 VA dermatology note referenced a rash on the left hand, right elbow and both ears "of over thirty years duration" and included an impression of psoriasis and an April 2008 VA dermatology note referenced chronic psoriasiform dermatitis of the left hand, "a history of involvement behind his ears, knees and elbows" and that the Veteran reported that "the skin problem began in Vietnam."  The Veteran is competent to report that he has had skin problems since service and the Board finds the Veteran's statements in this regard to be credible.    

As the evidence of record indicates a current disability and in-service events, the crucial remaining issue related to direct service connection is whether a nexus exists between the current disability and the in-service events.  The Board notes that the Veteran has not been afforded a VA examination with respect to his skin disability claim.  In light of the current disability, in-service events and the Veteran's competent and credible report of having had skin problems since service, the Board concludes that remand is required for a VA examination and opinion, as outlined further in the remand directives below.  See 38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In addition, various records appear to be outstanding and efforts must be taken on remand to attempt to obtain such.  First, with respect to VA treatment records, recent VA treatment records appear to be complete from April 2006 to October 2010 and from March 2011 to September 2011; there appears to be a gap from October 2010 to March 2011 and any available records from this time period must obtained on remand.  In addition, at the June 2015 Board hearing, the Veteran testified as to receiving current VA treatment related to his skin and as such, all VA treatment records from September 2011 must be obtained.  See June 2015 Board Hearing Transcript, pages 9, 13.  Additionally, at the June 2015 Board hearing, the Veteran reported that he sought treatment from the Leavenworth VA Medical Center (VAMC) in 1998 or 1999.  See id. at 8.  Also, VA treatment records from the Leavenworth VAMC from the late 1980s and early 1990s are of record that included treatment for his skin.  These records were submitted by the Veteran and it is unclear if such records are complete.  Moreover, at the June 2015 Board hearing, the Veteran reported that he received treatment related to his skin shortly after separation from service at the Leavenworth and Kansas City VAMCs.  See id. at pages 7-8, 20-21.  As such, all outstanding VA treatment records dated prior to April 2006 from the Leavenworth and Kansas City VAMCs, to specifically include any archived or non-digital records that may exist, must be obtained.

Second, records relating to an April 1989 Agent Orange Exam referenced that the Veteran had seen a private dermatologist, an April 2007 VA primary care note referenced that the Veteran had seen a private dermatologist and a May 2007 VA dermatology note referenced that the Veteran had seen private dermatologists.  As such, while on remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records, to include from any dermatologists, or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records.  See 38 C.F.R.        § 3.159(e)(2) (2015) (stating "[i]f VA becomes aware of the existence of relevant records before deciding the claim, VA will notify the claimant of the records and request that the claimant provide a release for the records").  

Third, evidence of record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See, e.g., July 2011 VA Treatment Note.  VA has a duty to assist a Veteran in obtaining relevant and adequately identified records and as such, any SSA records available must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.  This includes all VA treatment records from October 2010 to March 2011 and all VA treatment records since September 2011.  This also includes all outstanding VA treatment records dated prior to April 2006 from the Leavenworth and Kansas City VAMCs, to specifically include any archived or non-digital records that may exist.

2.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include from any dermatologists, or completes a release for such providers; if any releases are returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

3.  Request from the Social Security Administration any available records generated in conjunction with a claim for disability benefits.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2015).  The Veteran must then be given an opportunity to respond.

4.  After completion of the above, afford the Veteran a VA examination with respect to his skin disability claim.  All indicated evaluations, studies and tests deemed necessary must be accomplished and all findings reported in detail.

At the June 2015 Board hearing, the Veteran requested that any VA examination be conducted at the Leavenworth VAMC.  See June 2015 Board Hearing Transcript, pages 17-18.  If possible, please schedule the above requested VA examination at the Veteran's requested location at the Leavenworth VAMC.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:

Is it at least as likely as not (i.e., probability of 50 percent or greater) that any skin condition(s) present during the period on appeal (dating to approximately March 2010) had its clinical onset during active service or is related to any in-service disease or injury, to include the Veteran's reported in-service skin problems or in-service herbicide exposure.

While review of the entire claims file is required, attention is invited to the Veteran's competent and credible report of in-service skin problems and his competent and credible report of having had skin problems since service (discussed further in the body of the remand above).  Attention is also invited to the photographs that the Veteran submitted in April 2012 and June 2015.

For all opinions provided, the examiner must include the underlying reasons for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while potentially probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and any current skin disability.  Similarly, with respect to herbicide exposure, the mere fact that a presumption has not been established for the particular disabilities at issue is not dispositive of the issue of nexus and consideration must still be given to the exposure.

5.  After completing the requested action, readjudicate the claim in light of all pertinent evidence.  If the benefit sought remains denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


